Name: Commission Implementing Regulation (EU) 2016/2253 of 14 December 2016 opening and providing for the management of Union tariff quotas for certain agricultural and processed agricultural products originating in South Africa
 Type: Implementing Regulation
 Subject Matter: beverages and sugar;  foodstuff;  international trade;  processed agricultural produce;  agricultural policy;  tariff policy;  Africa;  trade
 Date Published: nan

 15.12.2016 EN Official Journal of the European Union L 340/48 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2253 of 14 December 2016 opening and providing for the management of Union tariff quotas for certain agricultural and processed agricultural products originating in South Africa THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 58(1) thereof, Whereas: (1) By Decision (EU) 2016/1623 of 1 June 2016 (2), the Council authorised the signing and the provisional application of the Economic Partnership Agreement between the European Union and its Member States, of the one part, and the SADC EPA States, of the other part (3) (the Agreement). (2) The Agreement stipulates that customs duties on imports into the Union of goods originating in the SADC EPA States are to be reduced or eliminated in accordance with the tariff elimination schedule in Annex I to the Agreement. Annex I provides that for certain goods originating in South Africa the reduction or elimination of customs duties is granted within tariff quotas. (3) Part 1, Section B, of Annex I to the Agreement stipulates that the Union is to manage those tariff quotas on a first-come, first-served basis. The Commission shall manage those tariff quotas in accordance with the rules on the management of tariff quotas laid down in Commission Implementing Regulation (EU) 2015/2447 (4). (4) Protocol 4 to the Agreement stipulates that, in the case of provisional application of this Agreement by the EU and ratification by South Africa, the application of the Articles of the Trade, Development and Cooperation Agreement with South Africa (5) which are laid down in Title II on trade and Title III on trade-related issues and its corresponding annexes and Protocols, with the exception of its Article 31 on maritime transport, shall be suspended. Therefore, Council Regulation (EC) No 2793/1999 (6) should be suspended as of the date of provisional application of the Agreement. (5) Article 16 of Protocol 3 of the Agreement stipulates that the agricultural market access concessions shall only be granted to the Party that lodges the notification pursuant to Article 3(3) of this Protocol from the first day of the month following receipt by the other Party of such notification. As the related notification has been received in October 2016, the related concessions should be granted as from 1 November 2016. In order to ensure the effective application and management of the tariff quotas granted under the Agreement which the Commission shall manage on a first-come first-served basis, this Regulation should apply from 1 November 2016. (6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Union tariff quotas are opened for goods originating in South Africa as set out in the Annex. Article 2 The tariff quotas set out in the Annex shall be managed in accordance with Articles 49 to 54 of Implementing Regulation (EU) 2015/2447. Article 3 In accordance with Protocol 4 of the Economic Partnership Agreement between the European Union and its Member States, of the one part, and the SADC EPA States, of the other part, the application of Council Regulation (EC) No 2793/1999 shall be suspended. Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 November 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 269, 10.10.2013, p. 1. (2) Council Decision (EU) 2016/1623 of 1 June 2016 on the signing, on behalf of the European Union and provisional application of the Economic Partnership Agreement between the European Union and its Member States, of the one part, and the SADC EPA States, of the other part (OJ L 250, 16.9.2016, p. 1). (3) OJ L 250, 16.9.2016, p. 3. (4) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558). (5) OJ L 311, 4.12.1999, p. 3. (6) Council Regulation (EC) No 2793/1999 of 17 December 1999 on certain procedures for applying the Trade, Development and Cooperation Agreement between the European Community and the Republic of South Africa (OJ L 337, 30.12.1999, p. 29). ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value. The preferential scheme is determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. Order No CN code TARIC subdivision Description of products Quota period Quota volume (in tonnes net weight unless otherwise specified) Tariff quota duty (% reduction) 09.1801 0402 10 Milk and cream, concentrated or containing added sugar or other sweetening matter, in powder, granules or in other solid forms, of a fat content, by weight, not exceeding 1,5 % From 1.11.2016 to 31.12.2016 83,3 0 For each year thereafter from 1.1 to 31.12 500 09.1802 0405 10 Butter From 1.11.2016 to 31.12.2016 83,3 0 For each year thereafter from 1.1 to 31.12 500 09.1804 0811 10 90 Strawberries, frozen From 1.11.2016 to 31.12.2016 377,5 (1) 0 For each year thereafter from 1.1 to 31.12 385 (2) 09.1806 1701 13 10 1701 14 10 1701 99 10 Cane sugar for refining and white sugar, not containing added flavouring or colouring matter From 1.11.2016 to 31.12.2016 8 333 0 For each year thereafter from 1.1 to 31.12 50 000 09.1808 1701 13 10 1701 14 10 Cane sugar for refining, not containing added flavouring or colouring matter From 1.11.2016 to 31.12.2016 16 667 0 For each year thereafter from 1.1 to 31.12 100 000 09.1818 1702 30 50 Glucose and glucose syrup, in the form of white crystalline powder, whether or not agglomerated, not containing fructose or containing in the dry state less than 20 % by weight of fructose From 1.11.2016 to 31.12.2016 83,3 0 For each year thereafter from 1.1 to 31.12 500 09.1820 2007 91 30 Jams, jellies, marmalades, purÃ ©e or pastes of citrus fruit, with a sugar content exceeding 13 % but not exceeding 30 % by weight From 1.11.2016 to 31.12.2016 16,7 50 % MFN For each year thereafter from 1.1 to 31.12 100 09.1822 ex 2007 99 39 16 17 18 19 22 24 26 27 29 30 32 34 39 40 46 47 54 56 Fruit purÃ ©es of pears, apricots, peaches (incl. nectarines) or mixtures (excluding tropical fruit) obtained by sieving then brought to the boil in a vacuum, the texture and chemical composition of which have not been changed by the heat treatment; pears, apricots, peaches (incl. nectarines) or mixtures (excluding tropical fruit), prepared or preserved, not containing added spirit From 1.11.2016 to 31.12.2016 57 156 (3) From 1.11.2016 to 31.12.2016: 45 % MFN From 1.1.2017 to 31.12.2017: 41 % MFN From 1.1.2018 to 31.12.2018: 36 % MFN From 1.1.2019 to 31.12.2019: 32 % MFN From 1.1.2020 to 31.12.2020: 27 % MFN From 1.1.2021 to 31.12.2021: 23 % MFN From 1.1.2022 to 31.12.2022: 18 % MFN From 1.1.2023 to 31.12.2023: 14 % MFN From 1.1.2024 to 31.12.2024: 9 % MFN From 1.1.2025 to 31.12.2025: 5 % MFN From 1.1.2026 to 31.12.2026:0 For each year thereafter from 1.1 to 31.12 57 156 ex 2007 99 50 41 42 43 45 47 49 51 52 53 62 64 67 2007 99 97 32 33 35 37 38 39 40 41 42 44 46 48 52 57 62 2008 40 51 2008 40 59 2008 40 71 2008 40 79 2008 40 90 2008 50 61 2008 50 69 2008 50 71 2008 50 79 2008 50 92 2008 50 98 2008 70 61 2008 70 69 2008 70 71 2008 70 79 2008 70 92 2008 70 98 2008 97 59 2008 97 74 2008 97 78 2008 97 98 09.1824 ex 2007 99 39 43 44 Fruit purÃ ©es of tropical fruit obtained by sieving then brought to the boil in a vacuum, the texture and chemical composition of which have not been changed by the heat treatment; tropical fruit, prepared or preserved, not containing added spirit From 1.11.2016 to 31.12.2016 2 960 (4) 50 % MFN 2008 97 72 For each year thereafter from 1.1 to 31.12 3 020 (5) 09.1826 2009 11 99 Frozen orange juice From 1.11.2016 to 31.12.2016 1 036 (6) 0 For each year thereafter from 1.1 to 31.12 1 057 (7) 09.1829 2009 71 2009 79 Apple juice From 1.11.2016 to 31.12.2016 3 478 (8) 50 % MFN For each year thereafter from 1.1 to 31.12 3 595 (9) 09.1830 2102 10 90 Active yeasts, other than culture yeast and baker's yeast From 1.11.2016 to 31.12.2016 58,3 0 For each year thereafter from 1.1 to 31.12 350 09.1891 ex 2204 21 93 19 29 31 Wines of an actual alcoholic strength by volume not exceeding 18 % vol. From 1.11.2016 to 31.12.2016 60 105 000 litres (10) 0 ex 2204 21 94 19 29 31 61 71 81 ex 2204 21 95 11 21 31 ex 2204 21 96 11 21 31 61 71 81 ex 2204 21 97 11 21 31 ex 2204 21 98 11 21 31 61 71 81 ex 2204 29 93 10 20 30 ex 2204 29 94 21 31 71 81 ex 2204 29 95 10 20 30 ex 2204 29 96 21 31 71 81 ex 2204 29 97 10 20 30 ex 2204 29 98 21 31 71 81 09.1892 ex 2204 21 93 19 29 31 Wines, in containers holding 2 litres or less, of an actual alcoholic strength by volume not exceeding 18 % vol. (11) From 1.1.2017 to 31.12.2017 and, for each year thereafter, from 1.1 to 31.12 77 741 300 (12) 0 ex 2204 21 94 19 29 31 61 71 81 ex 2204 21 95 11 21 31 ex 2204 21 96 11 21 31 61 71 81 ex 2204 21 97 11 21 31 ex 2204 21 98 11 21 31 61 71 81 09.1893 ex 2204 21 93 19 29 31 Wines of an actual alcoholic strength by volume not exceeding 18 % vol. From 1.1.2017 to 31.12.2017 and, for each year thereafter, from 1.1 to 31.12 33 317 700 litres (13) 0 ex 2204 21 94 19 29 31 61 71 81 ex 2204 21 95 11 21 31 ex 2204 21 96 11 21 31 61 71 81 ex 2204 21 97 11 21 31 ex 2204 21 98 11 21 31 61 71 81 ex 2204 29 93 10 20 30 ex 2204 29 94 21 31 71 81 ex 2204 29 95 10 20 30 ex 2204 29 96 21 31 71 81 ex 2204 29 97 10 20 30 ex 2204 29 98 21 31 71 81 09.1894 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol. or higher; ethyl alcohol and other spirits, denatured, of any strength From 1.11.2016 to 31.12.2016 13 333 0 For each year thereafter from 1.1 to 31.12 80 000 (1) The tariff quota volume shall be reduced by the quantity imported, in 2016, under the tariff quota 09.1811. (2) From 1.1.2018, the volume shall be increased by 7,5 metric tonnes annually. (3) The tariff quota volume shall be reduced by the quantity imported, in 2016, under the tariff quotas 09.1813 and 09.1815. (4) The tariff quota volume shall be reduced by the quantity imported, in 2016, under the tariff quota 09.1817. (5) From 1.1.2018, the volume shall be increased by 60 metric tonnes annually. (6) The tariff quota volume shall be reduced by the quantity imported, in 2016, under the tariff quota 09.1819. (7) From 1.1.2018, the volume shall be increased by 21 metric tonnes annually. (8) The tariff quota volume shall be reduced by the quantity imported, in 2016, under the tariff quotas 09.1821. (9) From 1.1.2018 until 31.12.2026, the volume shall be increased by 117 metric tonnes annually. From 1.1.2027, the volume shall be increased by 70,5 metric tonnes annually. (10) The tariff quota volume shall be reduced by the quantity imported, in 2016, under the tariff quota 09.1825. (11) From 1.9 to 31.12 each year, this tariff quota is also available for wines, in any volume of container, of an actual alcoholic strength by volume not exceeding 18 % vol. (12) From 1.1.2018, the volume shall be increased by 741 300 litres annually. (13) From 1.1.2018, the volume shall be increased by 317 700 litres annually.